DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.

 Response to Amendment
The reply filed on 5/5/2022 is not fully responsive to the prior Office action because of the following omission(s): a response under the heading “Remarks” addressing disagreements with the examiner’s contentions and/or an explanation of how each and every objection/rejection made by the Examiner is overcome and/or argued by the amendment.  The reply appears to be bona fide, so for examination purposes the Examiner has interpreted that the amendments to the claims are the Applicant’s attempt to address/overcome the previous claim objections/rejections.  See MPEP 714.02(b) and 37 CFR 1.111.   
Claims 43-51 and 55-57 are pending in the application.  Claims 52-54 have been cancelled.  The amendments to the claims overcome each and every objection, 112(a) rejection, and 112(b) rejection previously set forth in the Final Office Action mailed on 3/9/2022.  Applicant has failed to indicate claims 1-42 as cancelled.  For examination purposes, the Examiner is treating the claims submitted on 5/5/2022 as including that claims 1-42 are cancelled.  For future responses, the Applicant should include on the claims document that claims 1-42 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
	
Claim Objections
Claim 43 is objected to because of the following informalities:  
-Claim 43, line 8: please include “and” at the end of line 8, such that line 8 would read “a first seal set apart from, and concentric to, the central axis; and”
-Claim 43, line 11, please remove the capitalization from “Wherein”, such that line 11 would read “wherein the first seal prevents transported fluids from contacting the second seal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43-51 and 55-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al. (US 2008/0021375 A1).
Regarding claim 43, Burns discloses an access port (fluid delivery device 100, see Figs. 1-2 and 7A) for transporting fluids into a vasculature of a body of a patient (see par. [0039]), comprising:
a flanged base (bottom surface 22); 
a receptacle (upper surface of base 21);
a cannula (cannula 40) establishing a central axis (central axis through cannula 40) concentric to the receptacle (upper surface of base 21) (see Fig. 7A);
a passageway (passageway from entrance opening 25 to bottom of cannula 40) along the central axis (central axis through cannula 40) that establishes a flow path from the receptacle (upper surface of base 21) to the cannula (cannula 40) into the vasculature (see Fig. 7A, par. [0039]);
a first seal (cylindrical sealing wall at uppermost portion 11 which forms a seal against cap 30) set apart from, and concentric to, the central axis (central axis through cannula 40) (see Fig. 7A, par. [0057]);
a second seal (recess 29 which forms a seal with portion 35) set apart from, and concentric to, the first seal (cylindrical sealing wall at uppermost portion 11 which forms a seal against cap 30) and the central axis (central axis through cannula 40) (see Fig. 7A, par. [0056]);
wherein the first seal (cylindrical sealing wall at uppermost portion 11 which forms a seal against cap 30) and the second seal (recess 29 which forms a seal with portion 35) have different diameters (see Fig. 7A);
wherein the first seal (cylindrical sealing wall at uppermost portion 11 which forms a seal against cap 30) prevents transported fluids from contacting the second seal (recess 29 which forms a seal with portion 35) (see Fig. 7A, the cylindrical sealing wall at uppermost portion 11 forms a border of the fluid pathway such that fluid is blocked from reaching recess 29).

Regarding claim 44, Burns discloses the access port of claim 43 wherein the configuration of the first seal (cylindrical sealing wall at uppermost portion 11 which forms a seal against cap 30) and the second seal (recess 29 which forms a seal with portion 35) is defined as being in parallel (see Fig. 7A).

Regarding claim 45, Burns discloses the access port of claim 43 wherein the first seal (cylindrical sealing wall at uppermost portion 11 which forms a seal against cap 30) and the second seal (recess 29 which forms a seal with portion 35) are located in the receptacle (upper surface of base 21) (see Fig. 7A).

Regarding claim 46, Burns discloses the access port of claim 45 wherein the first seal (cylindrical sealing wall at uppermost portion 11 which forms a seal against cap 30) and the second seal (recess 29 which forms a seal with portion 35) are configured to engage an adaptor (cap 30) after installation to the body of the patient (see Fig. 7A, par. [0041]).

Regarding claim 47, Burns discloses the access port of claim 43 wherein the receptacle (upper surface of base 21) is capped after installation with an adaptor (cap 30) which engages the first seal (cylindrical sealing wall at uppermost portion 11 which forms a seal against cap 30) and the second seal (recess 29 which forms a seal with portion 35) of the receptacle (upper surface of base 21) (see Fig. 7A, par. [0041]).

Regarding claim 48, Burns discloses the access port of claim 43 wherein the first seal (cylindrical sealing wall at uppermost portion 11 which forms a seal against cap 30) and the second seal (recess 29 which forms a seal with portion 35) are configured to maintain containment of the passageway (passageway from entrance opening 25 to bottom of cannula 40) for intravenous fluid transfer into the body of the patient (see Fig. 7A, par. [0039]).

Regarding claim 49, Burns discloses the access port of claim 43 wherein the first seal (cylindrical sealing wall at uppermost portion 11 which forms a seal against cap 30) and the second seal (recess 29 which forms a seal with portion 35) are friction seals (see Fig. 7A, par. [0056]-[0057]) (note: only one of “o-rings”, “screw-locks”, or “friction seals” are required by the claim since this limitation is written in the alternative).

Regarding claim 50, Burns discloses the access port of claim 43 wherein the first seal (cylindrical sealing wall at uppermost portion 11 which forms a seal against cap 30) contacts transported fluids (see Fig. 7A, fluids could backflow to contact the walls at 11), and the second seal (recess 29 which forms a seal with portion 35) does not contact the transported fluids (see Fig. 7A, fluids would not contact recess 29 due to the walls at 11 blocking fluid flow).

Regarding claim 51, Burns discloses the access port of claim 43 wherein the first seal (cylindrical sealing wall at uppermost portion 11 which forms a seal against cap 30) and the second seal (recess 29 which forms a seal with portion 35) are not consumed or deteriorated in instances of fluid transfer enabling the configuration for the access port (fluid delivery device 100) to remain installed on the patient for a multitude of fluid transfer instances (see par. [0006]).

Regarding claim 55, Burns discloses the access port of claim 43 wherein the cannula (cannula 40) is comprised of a flexible material (see par. [0102]).

Regarding claim 56, Burns discloses the access port of claim 43 wherein the base (bottom surface 22) and the receptacle (upper surface of base 21) are comprised of a material compatible to being secured to the body of the patient by means of adhesives (see Fig. 7A, par. [0042]) (note: only one of “adhesives” or “bandages” are required by the claim since this limitation is written in the alternative).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2008/0021375 A1), as applied to claim 43 above, in view of Isaacson et al. (US 2019/0069812 A1).
Regarding claim 57, Burns discloses the access port of claim 43.  However, Burns fails to explicitly state sensors located in the cannula, the sensors which may monitor vital signs and biological markers of the patient.
Isaacson teaches an access port (see Figs. 2-4) further comprising sensors (sensors 70 of sensor assembly 60, see par. [0028]) located in the cannula (catheter 20) (see Fig. 1), the sensors (sensors 70 of sensor assembly 60) which may monitor vital signs and biological markers of the patient (see par. [0028], the Examiner interprets that a temperature, a blood glucose level, a sodium level, a potassium level, a drug concentration level, a white blood cell count, and a blood pressure are all considered vital signs and/or biological markers).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula of the access port of Burns to include the sensors of Isaacson in order to measure environmental characteristics of the patient’s bloodstream (see Isaacson par. [0028]).

Response to Arguments
The response filed on 5/5/2022 fails to include any arguments.  For this Non-Final Office Action, the Examiner has treated the amendments to the claims as the Applicant’s attempt to address/overcome the previous claim objections/rejections.  It is the Examiner’s presumption that Applicant contends that the amendments made to the claims overcome any prior art previously cited by the Examiner.
In future responses, the Applicant should submit a response under the heading “Remarks” that: 
Addresses any disagreements Applicant has with the Examiner’s application of the cited prior art to the claims and/or
Provides an explanation of how each and every objection/rejection made by the Examiner is overcome and/or addressed by the amendment.
See MPEP 714.02(b).
The Examiner reminds the Applicant that an interview with the Examiner can be requested to discuss any matters regarding future responses, amendments, etc.  
In order to expedite prosecution, the Examiner proposes the following amendment which overcomes the cited prior art of record:	
Claim 43 (currently amended): An access port for transporting fluids into a vasculature of a body of a patient, comprising:
a flanged base;
a receptacle comprising a bottom wall and a cylindrical side wall;
a cannula establishing a central axis concentric to the receptacle;
a passageway along the central axis that establishes a flow path from the receptacle to the cannula into the vasculature;
a first seal set apart from, and concentric to, the central axis; and
a second seal set apart from, and concentric to, the first seal and the central axis;
wherein the first seal and the second seal have different diameters;
wherein the first seal prevents transported fluids from contacting the second seal(.); and
wherein the first seal is located on the bottom wall of the receptacle and the second seal is located on a top surface of the cylindrical side wall.

The Examiner has reviewed the prior art of record and the Applicant’s disclosure and determined that amending independent claim 43 to clarify structural details concerning the receptacle and its orientation relative to the first and second seal would overcome the art of record and would further prosecution. Applicant may conduct an interview with the Examiner to discuss this matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783